On November 16, 1918, in the afternoon, the dead body of a young colored girl, Margaret Hooper, also known as Margaret Morton and Margaret Dixon, was found in Franz Siegel Park in Bronx county. It lay between two hills of rock. The girl had been strangled to death. Six strands of cord were tied tightly around her neck. The hands were tied behind the back with corset strings. The body lay face downwards. The assistant medical examiner was immediately summoned. He found a rock as big as one's fist resting upon her head. Photographs at once taken of the body show this piece of rock. A hat alongside of the body had in it a scrap of paper with the address "12 West 134th Street, *Page 114 
ground floor," written on it. At this address lived people who knew the girl but had no reason to desire her death. No signs of a struggle or disturbance were visible, but the body was sprinkled with loose dirt.
Margaret had been living in the family of defendant Hattie Dixon, who was a negro woman, for about two months before her death, at 20 West One Hundred and Thirty-seventh street, but they were not related. Defendant's son, Theodore Dixon, sixteen years old, was a member of the family and Theodore, or Henry, Scott, another colored boy of about the same age, was a frequent visitor at the Dixon home. Defendant had an insurance policy for $500 on Margaret's life, payable to her, and it also might be found by the jury on the evidence that she had $100 of Margaret's money in her control and that Margaret was about to leave defendant and return to Richmond, Virginia, her native town.
Defendant and the two boys were jointly indicted for the crime of murder in the first degree. On the separate trial of this defendant, Scott was a witness for the People. He thereafter pleaded guilty to manslaughter, first degree. He testified that on Monday, November 11, defendant at her home proposed to him that he get Margaret out of the way, saying there was $200 in it. The next day he says the matter was again taken up by defendant with him and the Dixon boy and then she outlined to them the course they were to pursue. They were to take the girl over the bridge over One Hundred and Thirty-eighth street, have sexual intercourse with her, and after they had got her there and after they had had intercourse with her, Scott says the defendant's instructions were: "You (Scott) hit her on the head with a rock, tie her hands, hold her feet while you choke her with a rope, then turn her over on her face and put a rock alongside of her head, and put the note (the paper with the address on it) in the hat and come away." On Wednesday Scott says he had a talk with defendant *Page 115 
and she said to him, "You are not going democrat on me?" and he said he did not know. That expression meant among these people, defendant said on her cross-examination, "going back on anybody." On the following Friday, November 15, Scott says he came to the Dixon house in the evening. Defendant provided him with the note and the cord. He then asked Margaret to go to a show and she said she would go if Dixon went. They were all very friendly together and Scott swore that she had previously indulged him in sexual intimacies. Then, his testimony continues, they went over the One Hundred and Thirty-eighth street bridge to the place where the body was found and carried out the plan exactly as they had been previously instructed by defendant. The boys then came back to the Lincoln Theater at One Hundred and Thirty-fifth street, where Scott says defendant sent an usher for him and he came out. She asked him "did you do it?" and he said "yes," and gave her the exact details of the crime. He says she said "well done" and gave him a $5 bill. The next day he says she told him when he asked her for the money that she had $500 on Margaret's life and as soon as she got the money she would give him and Dixon $100 apiece. This evidence of Scott was uncorroborated except by evidence offered by the People of circumstances which was relied on merely to tend to connect defendant with the commission of the crime.
Defendant was examined at length as a witness in her own behalf and denied generally and with circumstance all guilty knowledge of or connection with the death of the girl. She said that on Saturday, the day the body was found, the detectives came after her, told her that they had found Margaret wandering around in the park, and took her to the police station and questioned her about the girl. That she was then told by the man behind the desk at the police station for the first time that Margaret was dead; that he also said to *Page 116 
her: "She was found over in some lot the other side of the park with a rope tied around her neck, her hands tied behind her anda stone lying on her head," and that was the first she knew of the death. She was then taken to the morgue where she identified the girl's body.
Scott, the accomplice, was a depraved boy so destitute of sensibility that he could deliberately gratify his lust on the girl he thereupon killed in cold blood. To obtain some remission of his own crime such a one might not stop at murder by the false oath by implicating others. It becomes a matter of consequence to determine whether the jury might find in the evidence facts which if believed would be found by it to be corroborative of his evidence.
At common law, while a jury might convict on the evidence of the accomplice alone, it became the general practice of judges to advise juries not to convict of felony unless such evidence was corroborated by other evidence. In regard to the manner and extent of the corroboration required, differences arose. (Greenleaf on Evidence, §§ 380, 381.) These differences are reconciled by the provisions of section 399, Code Criminal Procedure. The "other evidence" must be such "as tends to connect defendant with the commission of the crime." The corroborative evidence need not show the commission of the crime; it need not show that defendant was connected with the commission of the crime. (People v. Mayhew, 150 N.Y. 346, 353; People v.Cohen, 223 N.Y. 406, 426.) It is enough if it tends to connect the defendant with the commission of the crime in such a way as may reasonably satisfy the jury that the accomplice is telling the truth. The corroboration is not restricted to any particular point. Its connection with defendant's own statements and denials should be considered. (People v. Becker, 215 N.Y. 126, 140.) It may vary in its nature according to the circumstances of the particular case. Matters in themselves of seeming indifference or light trifles of the time and place of persons *Page 117 
meeting may so harmonize with the accomplice's narrative as to have a tendency to furnish the necessary connection between defendant and the crime. The learned trial judge, in the main fairly instructed the jury in this regard. If a sentence or two read separately might be construed to suggest that he found as matter of law that the evidence of Scott was corroborated, the entire charge indicates clearly that he found evidence to submit to the jury for them to say first, whether it was worthy of belief, and secondly, whether if true it tended to connect defendant with the commission of the crime. In that he committed no error. The testimony of the boy Cruse, a companion of Scott and Dixon, that he heard defendant ask Scott if he was going democrat on her and also that at the Lincoln Theater on Friday night he saw her give Scott money, coupled with her denial in both instances, if believed, might tend to furnish a link in the chain of evidence. The possession of the insurance policy by defendant, her inquiries on the night of the killing and the next day at No. 12 West One Hundred and Thirty-fourth street, ground floor, and other minor circumstances also properly addressed themselves to the attention of the jury in this connection. But perhaps the most significant of all the corroborative evidence is that which was relied on by the People to establish the fact that before defendant could have known how Margaret had been killed, except from Scott, she told others, called as witnesses by the People, that the girl had been hit or first hit on the head with a stone. It would point directly to the truth of Scott's narrative if it appeared that defendant had information about this circumstance of the killing at a time when it could come to her only from Scott or her son. The theory of the People was that, although these conversations took place after her visit to the police station and morgue, it was not known until November 26 that Margaret had been struck with a stone, when Scott made a statement to *Page 118 
that effect. That she was informed that the girl was found dead with a stone on her head is not only not denied but is not improbable, for the assistant medical examiner, a police officer and the photographer saw the stone on the head of the dead body and the photograph shows it. Nothing in the record suggests the slightest misunderstanding as to this fact, but it is not conclusive. The jury seems to have been considering just what she testified she was told at the police station and just what she said to witnesses and how far the two statements might have been inconsistent. It returned into court for further information and thereupon a colloquy took place as to which complaint is made that the trial judge fell into serious error in stating the evidence to the jury, or in failing to state material evidence. The foreman said:
"Your Honor, I would like to have the portion read which relates to Hattie Dixon's conversation with two of the witnesses, I believe, about the Morton girl being struck on the head, prior to the time she heard it in the Court House" (i.e., prior to November 26, when Scott made his statement in the presence of defendant).
The stenographer then read from the testimony of Edward Williams and Mrs. Waters as to conversations testified to by them as occurring on Sunday, November 17, and Monday, November 18, both after defendant's visit to the police station on Saturday, November 16. Williams said she told him that the men came on Saturday to tell her the girl was found dead in the Bronx "and that she told him she had been hit on the head with a stone." Mrs. Waters said the defendant said the detective had taken her up at some place where the girl was and they told her that "shewas hit with a stone first, hit on the head with a stone and the stone was found on her neck." Defendant had admitted that she had conversations with these witnesses but had denied that she had said to them that the girl had been "hit, or first *Page 119 hit, on the head with a stone," and asserted that she told them merely that Margaret was found with a stone "lying on herhead." The distinction between the two statements is definite and significant. Thereafter the third juror asked the following question:
"Third Juror: Is there any evidence that Mrs. Dixon was told up at the police station on Saturday that the girl had been hit on the head with a stone?"
If we omit a slightly misleading portion of the colloquy, wherein the form of this question was materially changed by statements of defendant's counsel, we have the answer of the judge to the juror's question as follows:
"The Court: Well, I don't remember any such testimony. (To defendant's counsel) If there was any such testimony and you invite my attention to it I will have it read."
Reading the question of the third juror and the answer of the judge consecutively as the sense suggests, we find no error, for the reason that no one — not even the defendant herself — testified that she was told at the police station on Saturday that deceased was "hit, or first hit on the head with a stone."
The jury must have so understood the evidence and counsel must have so understood it for the colloquy then goes off on the question of the eighth juror as to whether there was "any testimony offered to the fact that anything was published that she was hit on the head by a stone." Something vague and inconclusive in connection with newspaper accounts of the murder, not in evidence, had been testified to by a man who could not read and another who said merely that he saw in the paper that Margaret was found dead, and the judge considerately said that the jury would have to determine that question from the evidence, when he might well have said that he recalled no evidence to that effect, for there was none. If a newspaper account of the homicide had contained the statement that the *Page 120 
deceased was killed by being first hit on the head with a stone, the probabilities are that we would not now be left to speculate on its contents. It was for the jury to determine what the defendant said to the two witnesses and whether or not she might have obtained enough information innocently at the police station or elsewhere to justify what she said. The judge unnecessarily read from his notes the evidence of the policemen Armstrong and Wines which was not asked for, but on the whole record, he seems to have kept the scales of justice on a balance.
By oversight or mistake, slips may occur in the progress of a long trial which may be fully and fairly corrected or may be of no consequence. This court has no disposition to exaggerate such inadvertencies into undue importance. Where defendant has on the whole had a fair trial, with no substantial error which might tend to influence the verdict appearing on the record, the Code requires (Code Crim. Pro. § 542) and the court recognizes (People v. Sprague, 217 N.Y. 373, 379) that the judgment of conviction should be affirmed.
In the summing up of the assistant district attorney a blunder occurred. Departing from the record on this trial, he said that defendant's own son had confessed and told the story that defendant was the one who instigated the crime. This was manifestly improper, but under the circumstances it cannot be said with any degree of confidence that the statement was of "a character calculated to irrevocably affect and sway the minds of the jurors." (People v. Manganaro, 218 N.Y. 9, 17.) On objection this reference to the son's confession was stricken out and the district attorney was told to confine himself to what Scott said in this case. Counsel for the defense do not now complain that this remark deprived their client of a fair trial. The record reveals that Theodore Dixon had been previously convicted of murder in the first degree on this indictment. It is *Page 121 
almost inconceivable that this slip turned the balance against the defendant and should, for justice's sake, cost the People their verdict. (People v. Watson, 216 N.Y. 565.)
In a case where the question is as to the corroboration of an accomplice who testifies that he killed, not in the heat of passion, but for the promise of $100, it would be better that the case be retried than that a reasonable feeling should remain in the minds of the court that the verdict was unfairly influenced either by a mistaken idea of the evidence on an essential circumstance or by an incriminating fact not in evidence or by both. This woman should be put to death only after conviction on evidence that might satisfy fair men sitting as jurors that they were making no mistake on the facts. The circumstances of the crime were unusual, although not improbable when contrasted with the records of other murders of greed committed in New York and elsewhere. The falsely accused and the guilty are alike entitled to the protection of the rules of law which insure a fair trial; to safeguard the innocent the rights of the guilty must be maintained. But we are unable, after a careful review of the record, including an examination of all the points made by industrious counsel which are not herein specifically discussed, to find legal error of substance or justification for the belief, which should exist before we assume the responsibility of reversing a judgment of conviction, that defendant did not have a fair trial at the hands of a careful judge and an intelligent jury.
The judgment of conviction should be affirmed.